DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“interface” in claims 1, 4 and 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, “interface” refers to a component of the transceiver “interface may be included in the transceiver” Applicant’s specification as filed [00179], Fig 2 Box 201.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1).

Regarding Claim 1, Ditty teaches a vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”), comprising: an interface (Ditty, [0705] “a neural network for collision avoidance”) configured to: receive, from a light detection and ranging device (LIDAR) installed at a vehicle (Ditty, Fig 4 shows  LIDAR-70 installed at a vehicle), a point cloud map representing a surrounding environment within a set range from the LIDAR (Ditty, [0619] “LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map, [0604] “perform in-path determination 3120 between tracked objects and each relevant path. The path under consideration is projected into the image (or LIDAR coordinate system) rendered as a pixel map…take all the pixels in the bounding box in question that have been determined part of the object”, Examiner interprets “bounding box” as surrounding environment within a set range from the LIDAR ), and receive, from a camera installed at the vehicle (Ditty, [0129] “self-driving vehicle...includes a plurality of cameras”, Fig 5 shows a plurality of cameras installed at the vehicle) , an image of the surrounding environment (Ditty, [0129] “a plurality of cameras...capturing images around the entire periphery of the vehicle”); and a processor (Ditty, [0020]  “processor, including an FPGA, CPU, or ASIC “) configured to: determine whether an object that is expected to collide with the vehicle is present in the point cloud map (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”, [0604] “perform in-path determination…between tracked objects and each relevant path”, [0619] “LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map”), in response to a determination that the object is present in the point cloud map (Ditty, [0225] “a neural network that outputs a measure of confidence for each object detection…a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections. The neural network can take as its input...such as...distance or 3D location estimates of the object obtained from...LIDAR”, [0619] “LIDAR point clouds…could proceed similarly by considering the current sensor values as a depth map”), identify a type of the object based on a region of interest that is set according to a location of the object in the image (Ditty, [0134]  “Long-view stereo cameras…may also be used for object detection and classification, as well as basic object tracking”, [0225] “distance or 3D location estimates of the object obtained from the neural network and/or other sensors, such as LIDAR or RADAR, among others”), based on identifying the type of the object (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), determine whether the type of the object corresponds to a set avoidance target (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”). 
Ditty does not teach activate an avoidance traveling process, set a collision avoidance space defined to avoid the object according to the avoidance traveling process and drive the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target.  However, Becker teaches these limitations.

Becker teaches activate an avoidance traveling process (Becker, [0055] “activation module…controls vehicle…using suitable control commands, for example, steering commands, and braking or accelerating commands, such that as vehicle…continues to follow evasion trajectory…it evades obstacle…so that a collision with obstacle…is avoided”), set a collision avoidance space defined to avoid the object according to the avoidance traveling process (Becker, [0034]  “one second sensor for sensing surroundings is able to detect free areas, that is, not occupied, i.e., passable, zones within its given detection range, and on this basis is also able to specify the probability that these areas are free”) and drive the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target (Becker, [0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include activate an avoidance traveling process, set a collision avoidance space defined to avoid the object according to the avoidance traveling process and drive the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target as taught by Becker so that “the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided” (Becker, [0014]).

Regarding Claim 6, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”).  Ditty does not teach configured to: before setting the collision avoidance space, cause the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object and the vehicle being greater than a set braking distance of the vehicle.  However, Becker teaches these limitations.

Becker teaches before setting the collision avoidance space (Becker, [0054] “detects free cells…from which a free area is compiled in this instance”, Examiner interprets “free area’ as collision avoidance space), cause the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object (Becker, [0055] “activation module…controls vehicle...using suitable control commands, for example, steering commands, and braking or accelerating commands, such that as vehicle…continues to follow evasion trajectory…it evades obstacle…so that a collision with obstacle…is avoided“) and the vehicle being greater than a set braking distance of the vehicle (Becker, [0048] Fig 1 “A last braking possibility is delimited by third straight line 30, which proceeds through the origin. In a first region 32 of this second diagram 20, it is possible to avoid an accident by braking”, Examiner interprets the “last braking possibility…to avoid an accident by braking” as a distance between the object and the vehicle being greater than a set braking distance of the vehicle). 

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include before setting the collision avoidance space, cause the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object and the vehicle being greater than a set braking distance of the vehicle as taught by Becker so that “the vehicle is able to avoid the obstacle independently through appropriate control commands…taking into account a reaction time…such control commands, for example, steering commands” (Becker, [0015]).

Regarding Claim 8, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured to: set an avoidance area comprising non-travelable areas that the vehicle is not allowed to enter (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”); set the avoidance area and a travelable area of the vehicle as the collision avoidance space (Ditty, [0596]  deep learning processing that also produces a pixel-wise freespace image indicating all drivable regions in the image” Examiner interprets “freespace” as collision avoidance space).

Ditty does not teach drive the vehicle to the collision avoidance space to avoid a collision between the vehicle and the object.  However, Becker teaches this limitation (Becker, [0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include drive the vehicle to the collision avoidance space to avoid a collision between the vehicle and the object as taught by Becker so that the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided.” (Becker, [0014]).
Regarding Claim 11, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured to:  52Attorney Docket No.: 48905-0046001Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02perform an object identification process with the image including the region of interest (Ditty, [0171] “Deep-learning infrastructure runs its own neural network to identify the objects and compare them with the objects identified by vehicle“); and based on performance of the object identification process (Ditty, [0171] “ deep-learning infrastructure preferably receives periodic updates from Vehicle…including a sequence of images and the objects…via computer vision or other machine learning object classification techniques) in that sequence of images”), identify the type of the object and determine whether the type of the object corresponds to the set avoidance target (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”) , and wherein the object identification process comprises a neural network model trained to detect a sample object in a sample image (Ditty, [0171] “Deep-learning infrastructure runs its own neural network to identify the objects and compare them with the objects identified by vehicle“) and identify a type of the sample object (Ditty, [0208]  “neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, without limitation: (1) a CNN for object identification and detection using data from camera sensors”).  
Regarding Claim 12, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured in response to (i) a determination that the type of the object does not correspond to the set avoidance target or (ii) a determination that the vehicle is not expected to collide with the object.  

Ditty does not teach deactivate the avoidance traveling process.  However, Becker teaches this limitation (Becker, [0050] “an activation…of an actuating system of the vehicle is carried out, so that the evasion maneuver is performed taking into account a freely passable area”) 

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include deactivate the avoidance traveling process as taught by Becker so that deactivate the avoidance traveling process so that “an evasion maneuver takes place only when the predicted, respectively current trajectory of the vehicle is on a collision course” (Becker, [0023]).


Regarding Claim 13, Ditty teaches a vehicle collision avoidance method (Ditty, [0009] “Advanced Driver Assistance Systems”), comprising: receiving, from a light detection and ranging device (LIDAR) installed at a vehicle (Ditty, Fig 4 shows  LIDAR-70 installed at a vehicle), a point cloud map representing a surrounding environment within a set range from the LIDAR (Ditty, [0619] “LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map, [0604] “perform in-path determination 3120 between tracked objects and each relevant path. The path under consideration is projected into the image (or LIDAR coordinate system) rendered as a pixel map…take all the pixels in the bounding box in question that have been determined part of the object”, Examiner interprets “bounding box” as surrounding environment within a set range from the LIDAR ); receiving, from a camera installed at the vehicle, an image of the surrounding environment (Ditty, [0129] “self-driving vehicle...includes a plurality of cameras”, Fig 5 shows a plurality of cameras installed at the vehicle); determining whether an object that is expected to collide with the vehicle is present in the point cloud map (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”, [0604] “perform in-path determination…between tracked objects and each relevant path”, [0619] “LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map”); in response to a determination that the object is present in the point cloud map (Ditty, [0225] “a neural network that outputs a measure of confidence for each object detection…a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections. The neural network can take as its input...such as...distance or 3D location estimates of the object obtained from...LIDAR”, [0619] “LIDAR point clouds…could proceed similarly by considering the current sensor values as a depth map”), identifying a type of the object based on a region of interest that is set according to a location of the object in the image (Ditty, [0134]  “Long-view stereo cameras…may also be used for object detection and classification, as well as basic object tracking”, [0225] “distance or 3D location estimates of the object obtained from the neural network and/or other sensors, such as LIDAR or RADAR, among others”); based on identifying the type of the object (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), determining whether the type of the object corresponds to a set avoidance target (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”). 
Ditty does not teach activating an avoidance traveling process, setting a collision avoidance space defined to avoid the object according to the avoidance traveling process and driving the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target.  However, Becker teaches these limitations.
Becker teaches activating an avoidance traveling process (Becker, [0055] “activation module…controls vehicle…using suitable control commands, for example, steering commands, and braking or accelerating commands, such that as vehicle…continues to follow evasion trajectory…it evades obstacle…so that a collision with obstacle…is avoided”), setting a collision avoidance space defined to avoid the object according to the avoidance traveling process (Becker, [0034]  “one second sensor for sensing surroundings is able to detect free areas, that is, not occupied, i.e., passable, zones within its given detection range, and on this basis is also able to specify the probability that these areas are free”) and driving the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target (Becker, [0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include activating an avoidance traveling process, setting a collision avoidance space defined to avoid the object according to the avoidance traveling process and driving the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target as taught by Becker so that the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided (Becker, [0014]).

Regarding Claim 17, Ditty teaches the vehicle collision avoidance method (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 13.  Ditty does not teach further comprising: before setting the collision avoidance space, causing the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object and the vehicle being greater than a set braking distance of the vehicle.  However, Becker teaches these limitations.

Becker teaches before setting the collision avoidance space (Becker, [0054] “detects free cells…from which a free area is compiled in this instance”, Examiner interprets “free area’ as collision avoidance space), causing the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object (Becker, [0055] “activation module…controls vehicle...using suitable control commands, for example, steering commands, and braking or accelerating commands, such that as vehicle…continues to follow evasion trajectory…it evades obstacle…so that a collision with obstacle…is avoided“) and the vehicle being greater than a set braking distance of the vehicle (Becker, [0048] Fig 1 “A last braking possibility is delimited by third straight line 30, which proceeds through the origin. In a first region 32 of this second diagram 20, it is possible to avoid an accident by braking”, Examiner interprets the “last braking possibility…to avoid an accident by braking” as a distance between the object and the vehicle being greater than a set braking distance of the vehicle). 

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include before setting the collision avoidance space, cause the vehicle to perform a collision prevention operation by decelerating, accelerating, or steering the vehicle based on a distance between the object and the vehicle being greater than a set braking distance of the vehicle as taught by Becker so that “the vehicle is able to avoid the obstacle independently through appropriate control commands…taking into account a reaction time…such control commands, for example, steering commands” (Becker, [0015]).

Regarding Claim 19, Ditty teaches the vehicle collision avoidance method (Ditty, [0009] “Advanced Driver Assistance Systems”)  of claim 13, wherein: setting an avoidance area comprising non-travelable areas that the vehicle is not allowed to enter (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”); setting the avoidance area and a travelable area of the vehicle as the collision avoidance space (Ditty, [0596]  deep learning processing that also produces a pixel-wise freespace image indicating all drivable regions in the image” Examiner interprets “freespace” as collision avoidance space).

Ditty does not teach driving the vehicle to the collision avoidance space to avoid a collision between the vehicle and the object.  However, Becker teaches this limitation (Becker, [0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include driving the vehicle to the collision avoidance space to avoid a collision between the vehicle and the object as taught by Becker so that the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided.” (Becker, [0014]).


Claims 2, 4, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1) in further view of Ozkucur et al. (US 20200202107 A1).

Regarding Claim 2, Ditty teaches the vehicle collision avoidance apparatus (Ditty, “[0009]  Advanced Driver Assistance Systems”) of claim 1, wherein: the processor (Ditty, [0020]  “processor, including an FPGA, CPU, or ASIC”) is configured to: based on determining the movement of the one or more objects in the occupied area (Ditty, [0584] “object detections across time to do some simple forward motion prediction…Motion tracks of objects across time”, [0583] “Object tracking…is also used to provide careful understanding of the motion”), determine object information corresponding to the one or more (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), the object information comprising at least one of a speed of the one or more objects, a traveling direction of the one or more objects, a size of the one or more objects, or a distance between the one or more objects and the vehicle (Ditty, [0135] “measure the distance from the vehicle to the target object”), and based on the object information (Ditty, [0711] “receiving image and object detection information”,[0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), determine whether the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”) and determine movement of the one or more objects in the occupied area (Ditty, [0584] “object detections across time to do some simple forward motion prediction…Motion tracks of objects across time”).  

Ditty does not teaches the point cloud map comprises a plurality of point cloud maps that are received from the LIDAR based on set intervals, transform each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM), 49Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02compare OGMs of the plurality of point cloud maps, each OGM comprising an occupied area in which one or more objects are expected to be present, based on comparing the OGMs.  However, Ozkucur teaches these limitations.

Ozkucur teaches the point cloud map comprises a plurality of point cloud maps that are received from the LIDAR based on set intervals (Ozkucur, [0076] “periodic intervals in time or distance, or may be continuously detected”, [0033] “The LiDAR, or point cloud data” ); and transform each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM) (Ozkucur, [0033] “The point cloud data assigned to corresponding grid cells in a 2D occupancy grid”, [0033] “3D space may be considered point cloud data. A point cloud is a set of data points in space generally produced by 3D scanners. Point cloud data may be gathered from an aerial LiDAR system”), 49Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02compare OGMs of the plurality of point cloud maps (Ozkucur, [0032] “comparing regions of occupied grid cells between adjacent 2D occupancy images”), each OGM comprising an occupied area in which one or more objects are expected to be present (Ozkucur, [0062] “The 2D occupancy grid…detecting more objects than are actually present”), based on comparing the OGMs (Ozkucur, [0032] “comparing regions of occupied grid cells between adjacent 2D occupancy images”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include the point cloud map comprises a plurality of point cloud maps that are received from the LIDAR based on set intervals, transform each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM), 49Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02compare OGMs of the plurality of point cloud maps, each OGM comprising an occupied area in which one or more objects are expected to be present, based on comparing the OGMs as taught by Ozkucur so that “The structure of the scene for the region along the roadway may be fully encoded based on the occupancy information. Each layer (or slice) of this 3D grid is represented as a 2D occupancy image which enables more efficient implementation of processing algorithms to determine the location of objects” and avoid collision with the vehicle. (Ozkucur, [0029]).
Regarding Claim 4, Ditty teaches the vehicle collision avoidance apparatus (Ditty, “[0009]  Advanced Driver Assistance Systems”) of claim 2, wherein: the interface is configured to receive a high definition (HD) map from a server (Ditty, [0168] “updates to high-definition or HD maps, and revisions to one or more neural networks”, [0711] “executing a neural network on one or more of the GPU servers”), the HD map comprising lane information (Ditty, [0168]  “Updates provided to vehicle…may include updates to high-definition or HD maps”, [0514] “in-path objects determined...may be advanced with lane change availabilities and objects in adjacent lanes...may include wait conditions...lane boundaries”); and the processor (Ditty, [0020]  “processor, including an FPGA, CPU, or ASIC”) is configured to: estimate movement of the one or more objects based on the object information (Ditty, [0583] “Object tracking…is also used to provide careful understanding of the motion”, [0546] “The image feature tracker…supports both advanced trajectory estimation…as well as object tracking”), determine whether the estimated movement of the one or more objects is normal according to the lane information in the HD map (Ditty, [0168] “Updates provided to vehicle…may include updates to high-definition or HD maps”, [0584] “object detections across time to do some simple forward motion prediction (for example for in-path determination) that is better done by tracking. Motion tracks of objects across time is also used for associating vision tracks to RADAR tracks or LIDAR”, [0655] “a tracked lane graph with wait conditions and in-path objects as input”) , and  50Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02based on a determination that the estimated movement of the one or more objects is abnormal (Ditty, [0654] “If a lane change is not determined to be safe and available, the default behavior is to stay in lane”, Examiner interprets “not determined to be safe and available” as reading on abnormal ), determine that the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”).  
Regarding Claim 5, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 2, wherein: the interface is configured to receive a plurality of images from the camera at the set intervals (Ditty, [0171] “sequence of images. Deep-learning infrastructure runs its own neural network to identify the objects”, [0462] “provides processed results to time triggered partition(s)” , Examiner interprets “time triggered partitions” as set intervals); and the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured to: estimate movement of the one or more objects based on the object information (Ditty, [0584] “object detections across time to do some simple forward motion prediction (for example for in-path determination) that is better done by tracking. Motion tracks of objects across time”), based on the estimated (Ditty, [0583] “Object tracking…is also used to provide careful understanding of the motion”), determine a travelable area of the vehicle in the non-occupied area (Ditty, [0596]  “deep learning processing that also produces a pixel-wise freespace image indicating all drivable regions in the image”, Examiner interprets “freespace” as collision avoidance space), adjust the travelable area of the vehicle based on travelable areas determined from the plurality of images (Ditty, [0136] “Side cameras…may be used for Surround View, providing information used to create and update the occupancy grid”, [0272]  “determine a predicted occupancy grid, which predicts where objects will be…to determine the preferred or desired path”), and control traveling of the vehicle based on the adjusted travelable area (Ditty, [0272] “control the vehicle accordingly.”).  

Ditty does not teach each OGM further comprises a non-occupied area in which no object is expected to be present.  However, Ozkucur teaches this limitation (Ozkucur, [0047] “The 2D occupancy grids, the 2D occupancy images…may…identify areas not containing any roadside objects”, [0057] “the server…determines occupied…unoccupied…regions…of the 2D occupancy images…an unoccupied region…is a grid cell…or group of grid cells…that does not contain point cloud data…indicative of an object at the grid cell…or group of grid cell”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include each OGM further comprises a non-occupied area in which no object is expected to be present as taught by Ozkucur so that “The 2D occupancy grid may act as a signature for the location along the region of the roadway. This signature may be used by vehicle applications, such as assisted driving or navigation applications to avoid collision by determining there are no objects in the vehicle path (Ozkucur, [0042]).

Regarding Claim 14, Ditty teaches a vehicle collision avoidance method (Ditty, “[0009]  Advanced Driver Assistance Systems”) of claim 13, wherein the method further comprises: determining movement of the (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), based on determining the movement of the one or more objects in the occupied area (Ditty, [0584] “object detections across time to do some simple forward motion prediction…Motion tracks of objects across time”, [0583] “Object tracking…is also used to provide careful understanding of the motion”), determining object information corresponding to the one or more objects in the occupied area (Ditty, [0711] “receiving image and object detection information”, [0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), the object information comprising at least one of a speed of the one or more objects, a traveling direction of the one or more objects, a size of the one or more objects, or a distance between the one or more objects (Ditty, [0135] “measure the distance from the vehicle to the target object”) and the vehicle, and based on the object information (Ditty, [0711] “receiving image and object detection information”,[0732] “object detection and/or classification tasks”, [0582] “Separate class maps may determine the sub-classes of objects”), determining whether the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0604] “in-path determination...between tracked objects and each relevant path...use some threshold on any overlapping area to decide if the object is encroaching on the path tested”) 

Ditty does not teach receiving the point cloud map comprises receiving a plurality of point cloud maps from the LIDAR at set intervals, and transforming each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM), 49Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02comparing OGMs of the plurality of point cloud maps, each OGM comprising an occupied area in which one or more objects are expected to be present, based on comparing the OGMs.  However, Ozkucur teaches these limitations.
Ozkucur teaches receiving the point cloud map comprises receiving a plurality of point cloud maps from the LIDAR at set intervals (Ozkucur, [0076] “periodic intervals in time or distance, or may be continuously detected”, [0033] “The LiDAR, or point cloud data” ); transforming each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM) (Ozkucur, [0033] “The point cloud data assigned to corresponding grid cells in a 2D occupancy grid”, [0033] “3D space may be considered point cloud data. A point cloud is a set of data points in space generally produced by 3D scanners. Point cloud data may be gathered from an aerial LiDAR system”), 49Attorney Docket No.: 48905-0046001Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02comparing OGMs of the plurality of point cloud maps (Ozkucur, [0032] “comparing regions of occupied grid cells between adjacent 2D occupancy images”), each OGM comprising an occupied area in which one or more objects are expected to be present (Ozkucur, [0062] “The 2D occupancy grid…detecting more objects than are actually present”), based on comparing the OGMs (Ozkucur, [0032] “comparing regions of occupied grid cells between adjacent 2D occupancy images”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include receiving the point cloud map comprises receiving a plurality of point cloud maps from the LIDAR at set intervals, transforming each point cloud map from a three-dimensional point cloud map to a two-dimensional occupancy grid map (OGM), 49Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02comparing OGMs of the plurality of point cloud maps, each OGM comprising an occupied area in which one or more objects are expected to be present, based on comparing the OGMs as taught by Ozkucur so that “The structure of the scene for the region along the roadway may be fully encoded based on the occupancy information. Each layer (or slice) of this 3D grid is represented as a 2D occupancy image which enables more efficient implementation of processing algorithms to determine the location of objects” and avoid collision with the vehicle. (Ozkucur, [0029]).
Regarding Claim 16, Ditty teaches the vehicle collision avoidance method apparatus (Ditty, “[0009]  Advanced Driver Assistance Systems”)  of claim 14, further comprising: receiving a high definition (HD) map from a server (Ditty, [0168] “updates to high-definition or HD maps, and revisions to one or more neural networks”, [0711] “executing a neural network on one or more of the GPU servers”), the (Ditty, [0168]  “Updates provided to vehicle…may include updates to high-definition or HD maps”, [0514] “in-path objects determined...may be advanced with lane change availabilities and objects in adjacent lanes...may include wait conditions...lane boundaries”), wherein determining whether the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”) comprises: estimating movement of the one or more objects based on the object information (Ditty, [0583] “Object tracking…is also used to provide careful understanding of the motion”, [0546] “The image feature tracker…supports both advanced trajectory estimation…as well as object tracking”), determining whether the estimated movement of the one or more objects is normal according to the lane information in the HD map (Ditty, [0168] “Updates provided to vehicle…may include updates to high-definition or HD maps”, [0584] “object detections across time to do some simple forward motion prediction (for example for in-path determination) that is better done by tracking. Motion tracks of objects across time is also used for associating vision tracks to RADAR tracks or LIDAR”, [0655] “a tracked lane graph with wait conditions and in-path objects as input”), and based on a determination that the estimated movement of the one or more objects is abnormal (Ditty, [0654] “If a lane change is not determined to be safe and available, the default behavior is to stay in lane”, Examiner interprets “not determined to be safe and available” as reading on abnormal ), determining that the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”).  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1) in further view of Ozkucur et al. (US 20200202107 A1) and Hao et al. (US 20200290642 A1).

Regarding Claim 3, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 2, wherein the processor is configured to: determine that the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”, [0604] “perform in-path determination 3120 between tracked objects and each relevant path”)
Ditty does not teach based on (i) the size of the one or more objects being greater than a set size, (ii) the speed of the one or more objects toward the vehicle being greater than a set speed, and (iii) the distance between the one or more objects and the vehicle being less than a set separation distance.  However, Hao teaches these limitations.

Hao teaches based on (i) the size of the one or more objects being greater than a set size (Hao, [0058] “the size of the obstacle is greater than the size threshold”, Examiner interprets “size threshold” as reading on set size), (ii) the speed of the one or more objects toward the vehicle being greater than a set speed (Hao, [0060] “travelling speed of the obstacle is greater than the speed threshold”, Examiner interprets “speed threshold” as reading on set speed) and (iii) the distance between the one or more objects and the vehicle being less than a set separation distance (Hao, [0074]  distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance, Examiner interprets “stopping distance” as reading on set separation distance).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include based on (i) the size of the one or more objects being greater than a set size, (ii) the speed of the one or more objects toward the vehicle being greater than a set speed, and (iii) the distance between the one or more objects and the vehicle being less than a set separation distance as taught by Hao in order to generate a defensive driving strategy…in response 

Regarding Claim 15, Ditty teaches the vehicle collision avoidance method (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 14, wherein determining whether the one or more objects correspond to the object that is expected to collide with the vehicle (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”, [0604] “perform in-path determination 3120 between tracked objects and each relevant path”).

Ditty does not teach based on (i) the size of the one or more objects being greater than a set size, (ii) the speed of the one or more objects toward the vehicle being greater than a set 54Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02 speed, and (iii) the distance between the one or more objects and the vehicle being less than a set separation distance.  However, Hao teaches these limitations.
Hao teaches based on (i) the size of the one or more objects being greater than a set size (Hao, [0058] “the size of the obstacle is greater than the size threshold”, Examiner interprets “size threshold” as reading on set size), (ii) the speed of the one or more objects toward the vehicle being greater than a set speed (Hao, [0060] “travelling speed of the obstacle is greater than the speed threshold”, Examiner interprets “speed threshold” as reading on set speed) and (iii) the distance between the one or more objects and the vehicle being less than a set separation distance (Hao, [0074]  distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance, Examiner interprets “stopping distance” as reading on set separation distance).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include based on (i) the size of the one or more objects being greater than a set size, (ii) the speed of the one or more objects toward the vehicle being greater .


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1) in further view of Hao et al. (US 20200290642 A1).

Regarding Claim 7, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured to: and  51Attorney Docket No.: 48905-0046001 Client Ref.: LGPA-0080864.00/US/JOKIM LGE Ref.: 19AND288US02 in response to a determination that the vehicle is expected to collide with the object (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”).  
Ditty does not teach determine that the vehicle is expected to collide with the object based on a distance between the object and the vehicle being less than a set braking distance of the vehicle.  However, Hao teaches this limitation (Hao, [0074] “it is determined whether a distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance” Examiner interprets “stopping distance” as set braking distance).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include determine that the vehicle is expected to collide with the object based on a distance between the object and the vehicle being less than a set braking distance of the vehicle as taught by Hao in order to generate a defensive driving strategy…in response to 

Ditty also does not teach drive the vehicle to the collision avoidance space.  However, Becker teaches this limitation (Becker, 0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”, Examiner interprets “free area” as collision avoidance space).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include drive the vehicle to the collision avoidance space as taught by Becker so that the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided.” (Becker, [0014]).
Regarding Claim 18, Ditty teaches the vehicle collision avoidance method apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 13, wherein: and in response to a determination that the vehicle is expected to collide with the object (Ditty, [0025] “detect an impending forward collision with another vehicle or other object”).  
Ditty does not teach determining that the vehicle is expected to collide with the object based on a distance between the object and the vehicle being less than a set braking distance of the vehicle.  However, Hao teaches this limitation (Hao, [0074] “it is determined whether a distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance” Examiner interprets “stopping distance” as set braking distance).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include determining that the vehicle is expected to collide with the object based on a distance between the object and the vehicle being less than a set braking 

Ditty also does not teach driving the vehicle to the collision avoidance space.  However, Becker teaches this limitation (Becker, 0033] “drivable trajectory is known, through which the collision may be avoided in that it proceeds through a free area, i.e., proceeds through a zone that the surroundings sensor detects to be passable”, Examiner interprets “free area” as collision avoidance space).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include drive the vehicle to the collision avoidance space as taught by Becker so that the vehicle is controlled and in particular steered along a path that is free of obstacles…in such a manner that a collision with the obstacle is avoided.” (Becker, [0014]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1) in further view of Regmi et al. (US 20180208190 A1).
Regarding Claim 9, Ditty teaches vehicle collision avoidance apparatus Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 8, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”).  Ditty does not teach configured to: before driving the vehicle to the collision avoidance space, transmit a message about movement of the vehicle to the collision avoidance space to another vehicle located within a set range from the vehicle.  However, Regmi teaches these limitations.
Regmi teaches configured to: before driving the vehicle to the collision avoidance space (Regmi, [0039] “the collision avoidance system identifies…open space ahead of the first vehicle”), transmit a message about movement of the vehicle to the collision avoidance space to another vehicle located within a set range from the vehicle (Regmi, [0039] “the collision avoidance system identifies…open space to the right side of the first vehicle, such as an adjacent lane of traffic or a shoulder of a roadway. The collision avoidance system then determines…the best action to avoid or mitigate the likely collision.....”, [0040] “The collision avoidance system implements…the best available action and reports…the likely collision and best available action to other vehicles or systems…can be reported to other vehicles using a V2V communication system” Examiner interprets “open space” as collision avoidance space). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include before driving the vehicle to the collision avoidance space, transmit a message about movement of the vehicle to the collision avoidance space to another vehicle located within a set range from the vehicle as taught by Regmi in order to “notify other nearby vehicles of the stopping action so the nearby vehicles can take appropriate actions to avoid a collision” (Regmi, [0036]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ditty et al. (US 20190258251 A1) in view of Becker et al. (US 20100114490 A1) in further view of Liu et al. (US 20160070265 A1) and Melgangolli et al. (US 20190257951 A1).

Regarding Claim 10, Ditty teaches the vehicle collision avoidance apparatus (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 1, wherein the processor (Ditty, [0020] “processor, including an FPGA, CPU, or ASIC”) is configured to: in response to a determination that the object is present in the point cloud map (Ditty, [0225] “a neural network that outputs a measure of confidence for each object detection. Such a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections. The neural network can take as its input...such as...distance or 3D location estimates of the object obtained from...LIDAR”, [0619] “ LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map”).

Ditty does not teach set an area corresponding to spatial coordinates of the object in the image as the region of interest.  However, Liu teaches this limitation (Liu, [0091] “The spatial coordinates may be 3D coordinates (e.g., x, y, and z coordinates) representing the spatial location of points on the surfaces of environmental objects”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include set an area corresponding to spatial coordinates of the object in the image as the region of interest as taught by Liu for “refinement of the map data” (Liu, [0092]) and “sensor calibration data for the lidar and vision sensors…indicative of the spatial relationship between the lidar and vision sensors” (Liu, [0096]) to accurately determine the position of objects relative to the vehicle in order to avoid collision.
Ditty also does not teach increase a frame rate of the camera for capturing images of the region of interest; and identify the type of the object based on the images captured at the frame rate.  However, Melgangolli teaches these limitations.
Melgangolli teaches increase a frame rate of the camera for capturing images of the region of interest (Melgangolli, [0020] “increasing the frame rate of the camera and/or radar, more data may be gathered by the object-detector’”); and identify the type of the object based on the images captured at the frame rate (Melgangolli, [0020]  “increasing the frame rate of the camera and/or radar, more data may be gathered by the object-detector”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include increase a frame rate of the camera for capturing 


Regarding Claim 20, Ditty teaches the vehicle collision avoidance method (Ditty, [0009] “Advanced Driver Assistance Systems”) of claim 13, wherein identifying the type of the object in the region of interest in the image comprises: in response to a determination that the object is present in the point cloud map (Ditty, [0225] “a neural network that outputs a measure of confidence for each object detection. Such a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections. The neural network can take as its input...such as...distance or 3D location estimates of the object obtained from...LIDAR”, [0619] “ LIDAR point clouds...could proceed similarly by considering the current sensor values as a depth map”).

Ditty does not teach setting an area corresponding to spatial coordinates of the object in the image as the region of interest.  However, Liu teaches this limitation (Liu, [0091] “The spatial coordinates may be 3D coordinates (e.g., x, y, and z coordinates) representing the spatial location of points on the surfaces of environmental objects”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include setting an area corresponding to spatial coordinates of the object in the image as the region of interest as taught by Liu for “refinement of the map data” (Liu, [0092]) and “sensor calibration data for the lidar and vision sensors…indicative of the spatial relationship between the lidar and vision sensors” (Liu, [0096]) to accurately determine the position of objects relative to the vehicle in order to avoid collision.
Ditty also does not teach increasing a frame rate of the camera for capturing images of the region of interest; and identifying the type of the object based on the images captured at the frame rate.  However, Melgangolli teaches these limitations.
Melgangolli teaches increasing a frame rate of the camera for capturing images of the region of interest (Melgangolli, [0020] “increasing the frame rate of the camera and/or radar, more data may be gathered by the object-detector’”); and identifying the type of the object based on the images captured at the frame rate (Melgangolli, [0020] “increasing the frame rate of the camera and/or radar, more data may be gathered by the object-detector”).

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ditty to include increasing a frame rate of the camera for capturing images of the region of interest; and identifying the type of the object based on the images captured at the frame rate as taught by Melgangolli in order to detect more objects by increasing “likelihood that instances of the objects…will be detected earlier and/or accurately classified the next time the host-vehicle...travels to/through the location” to avoid collision (Melgangolli, [0015]).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20200361430 A1) discloses set a collision avoidance space defined to avoid the object according to the avoidance traveling process (Kim, [0019] “vehicle is present in the set steering avoidable area, a relative speed, and whether the driver is able to perform normal braking, and controlling AEB activation on the basis of the adaptively determined AEB activation time point”).
Juelsgaard et al. (US 20180372875 A1) discloses a point cloud map representing a surrounding environment within a set range from the LIDAR (Juelsgaard, [0059] “The LIDAR data can comprise a fine grained three-dimensional point cloud map of the surroundings of the HD LIDAR sensor”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662